Citation Nr: 1550588	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-31 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to September 1984, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in September 2010.  A transcript of the hearing is associated with the claims file. 

In March 2014, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed exposed to herbicides.

2.  COPD is not related to the Veteran's military service and has not been caused or made worse by his service-connected sinusitis.

3.  Sleep apnea is not related to the Veteran's military service and has not been caused or made worse by his service-connected sinusitis.



CONCLUSIONS OF LAW

1.  The Veteran does not have COPD that is the result of disease or injury incurred in or aggravated by active military service; COPD is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated by active military service; sleep apnea is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See November 2008 letter.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's March 2014 remand, VA obtained additional more recent VA treatment records and sought an addendum opinion from the July 2009 examiner.  This examiner reviewed the objective evidence of record, and then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this opinion is adequate for VA purposes.  Thus VA has complied with the March 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the Veteran's theory of etiology.  Ultimately the claim was remanded for an addendum opinion.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

COPD & Sleep Apnea

The Veteran has argued that his current respiratory conditions were caused by exposure to herbicides; inhalation of dust, aircraft fuel, and mold during service; or his service connected sinusitis.

Exposure to an herbicide agent is presumed for veterans who had active service in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 to May 7, 1975).  38 U.S.C.A. § 1116(f).  This Veteran's service records show service in the Republic of Vietnam during the Vietnam Era and so the Veteran's exposure to herbicides, such as Agent Orange, is presumed.

Certain disorders are presumed to have been incurred in service if the Veteran is found to have been exposed to an herbicide agent, such as Agent Orange, during his military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  Neither COPD nor sleep apnea is listed among these conditions.  Thus, presumptive service connection is not warranted.

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the medical records show current diagnoses of both COPD and sleep apnea.  Thus, the current disability requirement has been met.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this regard, the Veteran's service treatment records, including his April 1984 retirement exam, do not contain a diagnosis of or treatment for a lung condition or show an inservice onset of either condition.  Instead the Veteran has argued that his current respiratory conditions were caused by exposure to herbicides or inhalation of dust, aircraft fuel, and mold during service.  As noted above, his exposure to herbicides is presumed.  Similarly, the Board finds that exposure to dust, fuel, and mold is consistent with the circumstances, condition, or hardships of his service.  Thus the second requirement is satisfied with regard to these exposures.

The remaining question is whether there is a causal connection between an in-service exposure and the current COPD and/or sleep apnea.  To this end, the record does not contain a positive medical nexus opinion.  In an April 2014 addendum opinion, the July 2009 VA examiner opined that it was less likely as not that the Veteran's COPD was related to his environmental exposures, noting that the degree of cigarette smoke exposure that the Veteran had prior to his COPD diagnoses is much more likely to have led to COPD.  There is no positive medical nexus opinion on the issue of direct service connection.

Alternatively, service connection may be established on a secondary basis.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

In this case, the record contains current diagnoses of both conditions and the Veteran is currently service connected for sinusitis.  As such, the first two requirements for secondary service connection are satisfied.

With regard to the final requirement of a medical nexus between the Veteran's service connected sinusitis and his COPD and/or sleep apnea, the record contains conflicting evidence.  In an April 2009 statement, the Veteran's treating physician opined that it was more likely than not that the Veteran's s service-connected condition has caused the current condition of sleep apnea and COPD, but did not provide a rationale for this opinion.  By contrast, the July 2009 VA examiner found that it was less likely than not that his service connected sinusitis could have contributed to or caused his sleep apnea or COPD because this examiner felt the Veteran's significant smoking history and obesity contributed to his current diagnoses.  He further noted that recent CAT scans showed no significant chronic sinusitis and he was unaware of any direct correlation between acute sinusitis chronic sinusitis or any combination of the two having direct causation of COPD or obstructive sleep apnea.  In an April 2014 addendum opinion, this examiner reiterated his earlier opinion noting that he saw no new evidence to lead to a different opinion than was originally given and noting that it was less likely as not that the Veteran's COPD or sleep apnea was caused by or worsened beyond natural progression by any service connected chronic sinusitis.  Additionally, the March 2015 opinion found that the Veteran's COPD was more likely as not related to significant history of cigarette smoking, and less likely as not related to sinus condition, citing medical and scientific literature that showed cigarette smoking as the most common cause of COPD.  As the negative opinion expressly contemplates the Veteran's history of sinusitis and tobacco use, the Veteran's post-service symptoms of sinusitis, and prevailing medical literature, it is afforded more probative weight than the unexplained opinion of the Veteran's treating physician.

To the extent that the Veteran believes his respiratory conditions are attributable to his military service or his service connected sinusitis, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given the passage of time between his cited in-service exposures and his initial diagnoses of both conditions, this is not the type of situation contemplated under Jandreau and, therefore, the Veteran is not competent to provide lay evidence of etiology.

Based on the above, the claims of service connection for COPD and sleep apnea must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for COPD is denied.

Service connection for sleep apnea is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


